DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Amendments
	Preliminary amendments to the claims filed on 14 September 2020 are herein acknowledged.  Claims 1-30 remain pending and are hereinafter examined on the merits. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 19, 21, and 28 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 19, the phrase “motion control configuration one or more parameters” should be changed to “motion control configuration comprises one or more parameters.”
Regarding Claim 21, the phrase “controlling automated medical examination system” should be changed to “controlling an automated medical examination system.”
Regarding Claim 28, the phrase “cause the processor to train the first predictive network is trained by” should be changed to “cause the processor to train the first predictive network by.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 11 and 21 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claims 11 and 21, “a communication device” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “device” is a generic place holder that is coupled with the functional language where the claim recites “to receive a first image … .” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for “a communication device” may “include one or more transmitters, one or more receivers, one or more transceivers, and/or circuitry for transmitting and/or receiving communication signals. … The communication interface 138 can be referred to as a communication device or a communication interface module.” (see Spec. [0054]).
Regarding Claims 11 and 21, “a robotic system” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “system” is a generic place holder that is coupled with the functional language where the claim recites “to reposition the imaging … .” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for “a robotic system” may “include electrical and/or mechanical components, such as motors, rollers, and gears.” (see Spec. [0046]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-14, 17-18, 21-24, and 27-28 are rejected under 35 U.S.C. 103 as obvious over Rothberg (US 2017/0360403 A1) in view of Mine (US 2017/0252002 A1).
Regarding Claim 1, Rothberg discloses a method of automated medical examination, comprising (Abstract, “techniques for guiding an operator to use an ultrasound device”; [0185] wherein “the computing device … may generate the ultrasound image … using the received ultrasound data and analyze the ultrasound image … using an automated image processing technique to generate the instruction … regarding how the operator should re-position the ultrasound device … to capture an ultrasound image containing the target anatomical view.”; Figs. 1, 9-13): 
receiving, from an imaging device, a first image representative of a subject's body while the imaging device is positioned at a first imaging position with respect to the subject's body ([0145] “the computing device may provide a confirmation to the operator that the ultrasound device is properly positioned on the subject and/or atomically start recording ultrasound images”; “the computing device may instruct the operator how to reposition the ultrasound device … to capture an ultrasound image that contains the target anatomical view”; Fig. 9, wherein the capturing of images start at an initial position);
determining a first motion control configuration for repositioning the imaging device from the first imaging position to a second imaging position based on a first predictive network, the first image, and a target image view including a clinical property; and … to the second imaging position based on the first motion control configuration. (Fig. 9, wherein the system can update the motion instructions in multiple cycles that may include the first, second, third, and so on; [0185] wherein “the computing device … [uses] an automated image processing technique to generate the instruction 108 regarding how the operator should re-position the ultrasound device … . For example, the computing device 104 may identify the anatomical view contained in the ultrasound image … using a machine learning technique (such as a deep learning technique) and determine whether the anatomical view contained in the ultrasound image 110 matches the target anatomical view”; [0149]-[0150] wherein the network can be trained by using the target image views).
However, Rothberg is silent as to positioning/repositioning by a robotic system coupled to the imaging device, the imaging device … .
Mine teaches positioning/repositioning by a robotic system coupled to the imaging device, the imaging device … (Abstract, “an ultrasonic diagnostic apparatus includes an ultrasonic probe; a robot arm configured to support the ultrasonic probe and move the ultrasonic probe along a body surface of an object”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging method and the positioning process, as taught by Rothberg, to include a robotic system, like taught by Mine, in order to enable the system to move an imaging modality to a desired imaging position with no human interference. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 2, Rothberg further discloses receiving, from the imaging device, a second image representative of the subject's body while the imaging device is positioned at the second imaging position with respect to the subject's body (Fig. 9, wherein multiple images can be taken and the position can be adjusted based on images. For instance, the second imaging and repositioning can be done after the first imaging and the repositioning can be performed based on the images); and 
determining whether the second image includes the clinical property of the target image view based on a second predictive network (Fig. 9, wherein captured images are analyzed to find a targeted anatomical view; [0149]-[0151] wherein neural networks are used for analyzing images and repositioning purposes; [0197] wherein “the computing device may provide the captured ultrasound image to a neural network that is configured (e.g., trained) to provide as an output an indication of which pixels in the ultrasound image are associated with a particular anatomical feature. It should be appreciated that this neural network may be separate and distinct from any neural networks employed to guide the operator.”).
Regarding Claim 3, Rothberg further discloses when the second image is determined not to include the clinical property of the target image view: 
determining a second motion control configuration; repositioning the imaging device to a third imaging position based on the second motion control configuration; and receiving a third image representative of the subject's body while the imaging device is positioned at the third imaging position with respect to the subject's body (Fig. 9, wherein multiple images can be taken and the position can be adjusted based on images. For instance, the second imaging and repositioning can be performed after the first imaging and repositioning based on the images and previous positions. Similarly, the loop can be repeated multiple times (for example: first, second, third, and forth round of image acquisition and repositioning); Fig. 9, wherein captured images are analyzed to find a targeted anatomical view; [0149]-[0151] wherein neural networks are used for analyzing images and repositioning purposes).
Regarding Claim 4, Rothberg further discloses repeating the determining the second motion control configuration, the repositioning the imaging device to the third imaging position, and receiving the third image until an image including the clinical property of the target image view is received from the imaging device (Fig. 9, wherein multiple images can be taken and the position can be adjusted based on images. For instance, the second imaging and repositioning ca be performed after the first imaging and the repositioning based on the images and previous positions. Similarly, the loop can be repeated multiple times (for example: first, second, third, and forth round of image capture and repositioning); Fig. 9, wherein captured images are analyzed to find a targeted anatomical view; [0149]-[0151] wherein neural networks are used for analyzing images and repositioning purposes.)
Regarding Claim 7, Rothberg further discloses determining a plurality of candidate motion control configurations by sampling a set of movements for repositioning the imaging device, wherein the determining the first motion control configuration further includes: selecting the first motion control configuration from the plurality of candidate motion control configurations based on the first predictive network, the first image, and the target image view ([0189] wherein a path is selected among multiple options; “the computing device may identify the guide path 208 that an operator should follow to move the ultrasound device from the initial position 202 to the target position 204”; [0189] wherein “may generate the guide path 208 by identifying a shortest path between the initial position 202 and the target position 204 that satisfies one or more constraints”; see also the rejection under Claim 1 regarding the first predictive network, the first image, and the target image view).
Regarding Claim 8, Rothberg further discloses wherein the first predictive network is trained by: providing a plurality of images obtained by the imaging device from at least two imaging positions to obtain the target image view; obtaining a plurality of motion control configurations based on an orientation or a movement of the imaging device associated with the at least two imaging positions ([0150] wherein “the convolutional neural network may be trained with a set of ultrasound images labeled with either one or more instructions regarding how to move the ultrasound device to capture an ultrasound image containing the target anatomical view or an indication that the ultrasound image contains the target anatomical view.”); and 
assigning a score to a relationship between the plurality of motion control configurations and the plurality of images with respect to the target image view ([0150] wherein “an ultrasound image may be provided as an input to a trained convolutional neural network and an indication that the ultrasound image contains the target anatomical view or an instruction to provide the operator may be provided as an output” that can be interpreted as scoring the relationship between input and output using a neural network such as a CNN).
Regarding Claim 11, Rothberg discloses an automated medical examination system, comprising (Abstract, “techniques for guiding an operator to use an ultrasound device … some of the techniques disclosed herein may be used to identify a particular anatomical view of a subject to image with an ultrasound device”; [0185] wherein “the computing device … may generate the ultrasound image … using the received ultrasound data and analyze the ultrasound image … using an automated image processing technique to generate the instruction … regarding how the operator should re-position the ultrasound device … to capture an ultrasound image containing the target anatomical view.”; Figs. 1, 9-13): 
A communication device in communication with an imaging device (Fig. 1, in which the parts that are in communication with the imaging probe 102 can be considered as the communication device including 112 and 104) and configured to receive a first image representative of a subject's body while the imaging device is positioned at a first imaging position with respect to the subject's body ([0145] “the computing device may provide a confirmation to the operator that the ultrasound device is properly positioned on the subject and/or atomically start recording ultrasound images”; “the computing device may instruct the operator how to reposition the ultrasound device … to capture an ultrasound image that contains the target anatomical view”; Fig. 9, wherein the capturing of images start at an initial position);
A processor in communication with the communication device (The computing device 104 may comprise one or more processing elements (such as a processor) to, for example, process ultrasound data received from the ultrasound device 102.) and configured to determine a first motion control configuration for repositioning the imaging device from the first imaging position to a second imaging position based on a first predictive network, the first image, and a target image view including a clinical property; and … to the second imaging position based on the first motion control configuration. (Fig. 9, wherein the system can update the motion instructions in multiple cycles that may include the first, second, third, and so on; [0185] wherein “the computing device … [uses] an automated image processing technique to generate the instruction 108 regarding how the operator should re-position the ultrasound device … . For example, the computing device 104 may identify the anatomical view contained in the ultrasound image … using a machine learning technique (such as a deep learning technique) and determine whether the anatomical view contained in the ultrasound image 110 matches the target anatomical view”; [0149]-[0150] wherein the network can be trained by using the target image views).
However, Rothberg is silent as to positioning/repositioning by a robotic system coupled to the imaging device and in communication with the communication device, the imaging device … .
Mine teaches positioning/repositioning by a robotic system coupled to the imaging device and in communication with the communication device, the imaging device … (Abstract, “an ultrasonic diagnostic apparatus includes an ultrasonic probe; a robot arm configured to support the ultrasonic probe and move the ultrasonic probe along a body surface of an object”; Fig. 1, wherein a robotic arm is coupled to an imaging system and is in communication with a control circuit and the main body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus and the positioning process, as taught by Rothberg, to include a robotic system, like taught by Mine, in order to enable the system to move an imaging modality to a desired imaging position with no human interference. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 12, Rothberg discloses a communication device, a processor, and an imaging device (see the rejection under Claim 11 above). Rothberg further discloses receive from the imaging device, a second image representative of the subject's body while the imaging device is positioned at the second imaging position with respect to the subject's body (Fig. 9, wherein multiple images can be taken and the position can be adjusted based on images. For instance, the second imaging and repositioning can be done after the first imaging and the repositioning can be performed based on the images); and 
determine whether the second image comprises the clinical property of the target image view based on a second predictive network (Fig. 9, wherein captured images are analyzed to find a targeted anatomical view; [0149]-[0151] wherein neural networks are used for analyzing images and repositioning purposes; [0197] wherein “the computing device may provide the captured ultrasound image to a neural network that is configured (e.g., trained) to provide as an output an indication of which pixels in the ultrasound image are associated with a particular anatomical feature. It should be appreciated that this neural network may be separate and distinct from any neural networks employed to guide the operator.”).
Regarding Claim 13, Rothberg further discloses when the second image is determined not to include the clinical property of the target image view: 
the processor (see the relevant rejection under Claim 11 above) is further configured to determine a second motion control configuration; the robotic system (see the relevant rejection under Claim 11 above) is further configured to reposition the imaging device to a third imaging position based on the second motion control configuration; and the communication device (see the relevant rejection under Claim 11 above) is further configured to receive a third image representative of the subject's body while the imaging device is positioned at the third imaging position with respect to the subject's body (Fig. 9, wherein multiple images can be taken and the position can be adjusted based on images. For instance, the second imaging and repositioning ca be performed after the first imaging and the repositioning based on the images and previous positions. Similarly, the loop can be repeated multiple times (for example: first, second, third, and forth round of image capture and repositioning); Fig. 9, wherein captured images are analyzed to find a targeted anatomical view; [0149]-[0151] wherein neural networks are used for analyzing images and repositioning purposes).
Regarding Claim 14, Rothberg as modified by others under Claim 11 discloses a processor, communication device, and a robotic system (see the relevant rejection under Claim 11). Rothberg further discloses … repeat the determining the second motion control configuration, … repeat the repositioning of the imaging device to the third imaging position, and … repeat the receiving of the third image until an image including the clinical property of the target image view is received from the imaging device (Fig. 9, wherein multiple images can be taken and the position can be adjusted based on images. For instance, the second imaging and repositioning can be performed after the first imaging performed and the repositioning based on the images and previous positions. Similarly, the loop can be repeated multiple times (for example: first, second, third, and forth round of image capture and repositioning); Fig. 9, wherein captured images are analyzed to find a targeted anatomical view; [0149]-[0151] wherein neural networks are used for analyzing images and repositioning purposes.).
Regarding Claim 17, Rothberg discloses a processor (see the relevant rejection under Claim 11). Rothberg further discloses to determine a plurality of candidate motion control configurations by sampling a set of movements for repositioning the imaging device; and determine the first motion control configuration further by selecting the first motion control configuration from the plurality of candidate motion control configurations based on the first predictive network, the first image, and the target image view ([0189] wherein a path is selected among multiple options; “the computing device may identify the guide path 208 that an operator should follow to move the ultrasound device from the initial position 202 to the target position 204”; [0189] wherein “may generate the guide path 208 by identifying a shortest path between the initial position 202 and the target position 204 that satisfies one or more constraints”; see also the rejection under Claim 1 regarding the first predictive network, the first image, and the target image view).
Regarding Claim 18, Rothberg further discloses wherein the first predictive network is trained by: providing a plurality of images obtained by the imaging device from at least two imaging positions to obtain the target image view; obtaining a plurality of motion control configurations based on an orientation or a movement of the imaging device associated with the at least two imaging positions ([0150] wherein “the convolutional neural network may be trained with a set of ultrasound images labeled with either one or more instructions regarding how to move the ultrasound device to capture an ultrasound image containing the target anatomical view or an indication that the ultrasound image contains the target anatomical view.”); and 
assigning a score to a relationship between the plurality of motion control configurations and the plurality of images with respect to the target image view ([0150] wherein “an ultrasound image may be provided as an input to a trained convolutional neural network and an indication that the ultrasound image contains the target anatomical view or an instruction to provide the operator may be provided as an output” that can be interpreted as scoring the relationship between input and output using a neural network such as a CNN).
Regarding Claim 21, Rothberg discloses a tangible non-transitory computer-readable medium that stores instructions for controlling ([0021] wherein “at least one non-transitory computer-readable storage medium storing processor-executable instructions is provided. The processor-executable instructions, when executed by at least one processor, cause the at least one processor to”; [0100] wherein “the host device comprises a processor and memory; and (b) providing instructions to reposition the ultrasound probe in order to capture the desired feature”; [0101] “the host device comprises a processor and memory; and (b) comparing the received ultrasound image data with trained model data to predict”; [0300] and Fig. 15A wherein the process can be performed by a suggested system including processors and a memory)automated medical examination system, an automated medical examination system, comprising (Abstract, “techniques for guiding an operator to use an ultrasound device … some of the techniques disclosed herein may be used to identify a particular anatomical view of a subject to image with an ultrasound device”; [0185] wherein “the computing device … may generate the ultrasound image … using the received ultrasound data and analyze the ultrasound image … using an automated image processing technique to generate the instruction … regarding how the operator should re-position the ultrasound device … to capture an ultrasound image containing the target anatomical view.”; Figs. 1, 9-13): 
A communication device in communication with an imaging device (Fig. 1, in which the parts that are in communication with the imaging probe 102 can be considered as the communication device including 112 and 104) and configured to receive a first image representative of a subject's body while the imaging device is positioned at a first imaging position with respect to the subject's body ([0145] “the computing device may provide a confirmation to the operator that the ultrasound device is properly positioned on the subject and/or atomically start recording ultrasound images”; “the computing device may instruct the operator how to reposition the ultrasound device … to capture an ultrasound image that contains the target anatomical view”; Fig. 9, wherein the capturing of images start at an initial position);
A processor in communication with the communication device (The computing device 104 may comprise one or more processing elements (such as a processor) to, for example, process ultrasound data received from the ultrasound device 102.) and configured to determine a first motion control configuration for repositioning the imaging device from the first imaging position to a second imaging position based on a first predictive network, the first image, and a target image view including a clinical property; and … to the second imaging position based on the first motion control configuration. (Fig. 9, wherein the system can update the motion instructions in multiple cycles that may include the first, second, third, and so on; [0185] wherein “the computing device … [uses] an automated image processing technique to generate the instruction 108 regarding how the operator should re-position the ultrasound device … . For example, the computing device 104 may identify the anatomical view contained in the ultrasound image … using a machine learning technique (such as a deep learning technique) and determine whether the anatomical view contained in the ultrasound image 110 matches the target anatomical view”; [0149]-[0150] wherein the network can be trained by using the target image views).
However, Rothberg is silent as to positioning/repositioning by a robotic system coupled to the imaging device and in communication with the communication device, the imaging device … .
Mine teaches positioning/repositioning by a robotic system coupled to the imaging device and in communication with the communication device, the imaging device … (Abstract, “an ultrasonic diagnostic apparatus includes an ultrasonic probe; a robot arm configured to support the ultrasonic probe and move the ultrasonic probe along a body surface of an object”; Fig. 1, wherein a robotic arm is coupled to an imaging system and is in communication with a control circuit and the main body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging apparatus and the positioning process, as taught by Rothberg, to include a robotic system, like taught by Mine, in order to enable the system to move an imaging modality to a desired imaging position with no human interference. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claims 22-24, with regard to limitations, the stored instruction and a processor, see the rejection under Claim 21 above. With regard to other additional limitations, see similar rejections under Claims 12-14 respectively.
Regarding Claim 27-28, with regard to the limitations, the instructions and the processor, see the rejection under Claim 21 above. With regard to the additional limitations, see similar rejections under Claims 17-18 respectively.

Claims 5-6, 15-16, and 25-26 are rejected under 35 U.S.C. 103 as obvious over Rothberg (US 2017/0360403 A1), in view of Mine (US 2017/0252002 A1), and further in view of Rajan (US Patent Number 5,906,578).
Regarding Claim 5, Rothberg further discloses determining an adjustment for the second imaging position when the second image is determined to include the clinical property of the target image view; 
repositioning, by the robotic system, the imaging device to a third imaging position based on the adjustment; 
receiving, from the imaging device, a third image representative of the subject's body while the imaging device is positioned at the third imaging position with respect to the subject's body ([0191]-[0193] the process may include coarse instructions and fine instructions, wherein after finding the targeted area, fine instructions with a similar procedure can be performed to further adjust the position within the targeted region; Fig. 9, wherein for positioning, multiple images can be captured and repositioning can be performed multiple times. So, the same procedure can be performed during the coarse instruction and the fine instruction); and 
However, Rothberg is silent as to selecting a target imaging position from among the second imaging position and the third imaging position, based on a third predictive network.
Rajan discloses selecting a target imaging position from among the second imaging position and the third imaging position, based on a third predictive network (Abstract, wherein a method of optimally positioning an imaging device is provided “comprising the steps of storing a reference image; continuously obtaining an acquired view with the imaging device; determining whether the imaging device is in an optimal position by periodically comparing the acquired image with the reference image; and adjusting the position of the imaging device if the imaging device is not in an optimal position.” In other words, Rajan discloses how a better position or an optimal position can be selected from among a plurality of positions that used to capture a plurality of images, that can be interpreted as the second or the third image, by comparing the images with a targeted view using a neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging method and the positioning process, as taught by Rothberg and modified by others under Claims 1-2, to include a further processing means to find the optimal or a better imaging position, like taught by Rajan, in order to enable the system to perform fine tuning and find a near optimal position for the imaging probe/system. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 6, Rothberg further discloses receiving, from the imaging device, a fourth image representative of the subject's body while the imaging device is positioned at the selected target imaging position; and determining a medical examination result associated with the clinical property based on the fourth image ([0197] “Once the operator has successfully captured an ultrasound image that contains the target anatomical view, the computing device may be configured to analyze the captured ultrasound image. For example, the computing device may analyze the captured ultrasound image using an automated image processing technique to identify a medical parameter of the subject”).
Regarding Claim 15, Rothberg as modified by others under Claim 11 discloses a processor, communication device, and a robotic system (see the relevant rejection under Claim 11). Rothberg further discloses … to determine an adjustment for the second imaging position when the second image is determined to include the clinical property of the target image view; 
… to reposition, by the robotic system, the imaging device to a third imaging position based on the adjustment; 
… to receive, from the imaging device, a third image representative of the subject's body while the imaging device is positioned at the third imaging position with respect to the subject's body ([0191]-[0193] the process may include coarse instructions and fine instructions, wherein after finding the targeted area, fine instructions with a similar procedure can be performed to further adjust the position within the targeted region; Fig. 9, wherein for positioning, multiple images can be captured and repositioning can be performed multiple times. So, the same procedure can be performed during the coarse instruction and the fine instruction); and 
However, Rothberg is silent as to select a target imaging position from among the second imaging position and the third imaging position, based on a third predictive network.
Rajan discloses to select a target imaging position from among the second imaging position and the third imaging position, based on a third predictive network (Abstract, wherein a method of optimally positioning an imaging device is provided “comprising the steps of storing a reference image; continuously obtaining an acquired view with the imaging device; determining whether the imaging device is in an optimal position by periodically comparing the acquired image with the reference image; and adjusting the position of the imaging device if the imaging device is not in an optimal position.” In other words, Rajan discloses how a better position or an optimal position can be selected from among a plurality of positions that used to capture a plurality of images, that can be interpreted as the second or the third image, by comparing the images with a targeted view using a neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system and the positioning process, as taught by Rothberg and modified by others under Claims 11-22, to include a further processing means to find the optimal or a better imaging position, like taught by Rajan, in order to enable the system to perform fine tuning and find a near optimal position for the imaging probe/system. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 16, Rothberg as modified by others under Claim 11 discloses a processor, communication device, and a robotic system (see the relevant rejection under Claim 11). Rothberg further discloses … to receive, from the imaging device, a fourth image representative of the subject's body while the imaging device is positioned at the selected target imaging position; and … to determine a medical examination result associated with the clinical property based on the fourth image ([0197] “Once the operator has successfully captured an ultrasound image that contains the target anatomical view, the computing device may be configured to analyze the captured ultrasound image. For example, the computing device may analyze the captured ultrasound image using an automated image processing technique to identify a medical parameter of the subject”).
Regarding Claims 25-26, with regard to limitations, the instructions and the processor, see the rejection under Claim 21 above. With regard to the additional limitations and the obviousness reasoning, see similar rejections/reasoning under Claims 15-16 respectively.

Claims 9, 19, and 29 are rejected under 35 U.S.C. 103 as obvious over Rothberg (US 2017/0360403 A1), in view of Mine (US 2017/0252002 A1), and further in view of Hall (US 2016/0331469 A1).
Regarding Claim 9, Rothberg further discloses wherein the first motion control configuration includes one or more parameters corresponding to at least one of a movement of the imaging device along a left-right plane of the subject's body, a movement of the imaging device along an anterior- posterior plane of the subject's body, an orientation of an imaging plane of the imaging device, or a rotation of the imaging device with respect to an axis of the imaging device ([0151] “the method may further include providing at least one instruction (or one set of instructions) to an operator of the ultrasound device indicating how to reposition the ultrasound device … Example instructions include ‘TURN CLOCKWISE,’ ‘TURN COUNTER-CLOCKWISE,’ ‘MOVE UP,’ ‘MOVE DOWN,’ ‘MOVE LEFT,’ and ‘MOVE RIGHT.’”).
However, Rothberg is silent as to wherein the imaging device is a transesophageal echocardiography (TEE) probe.
In a similar field of endeavor, Hall further teaches wherein the imaging device is a transesophageal echocardiography (TEE) probe ([0049[ wherein “The ultrasound image can be generated from a single transducer, e.g., a transesophageal echocardiogram (TEE) transducer”; see also [0023] wherein “the ultrasound imaging probe can be controlled … robotically using a known position from the shape sensing catheter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging method and the positioning process, as taught by Rothberg and modified by others under Claims 1, to control the position of a transesophageal echocardiography (TEE) probe, like taught by Hall, in order to expand the application of the disclosed positioning method to similar imaging operations.
Regarding Claim 19, Rothberg further discloses wherein the first motion control configuration one or more parameters corresponding to at least one of a movement of the imaging device along a left-right plane of the subject's body, a movement of the imaging device along an anterior- posterior plane of the subject's body, an orientation of an imaging plane of the imaging device, or a rotation of the imaging device with respect to an axis of the imaging device ([0151] “the method may further include providing at least one instruction (or one set of instructions) to an operator of the ultrasound device indicating how to reposition the ultrasound device … Example instructions include ‘TURN CLOCKWISE,’ ‘TURN COUNTER-CLOCKWISE,’ ‘MOVE UP,’ ‘MOVE DOWN,’ ‘MOVE LEFT,’ and ‘MOVE RIGHT.’”).
However, Rothberg is silent as to wherein the imaging device is a transesophageal echocardiography (TEE) probe.
In a similar field of endeavor, Hall further teaches wherein the imaging device is a transesophageal echocardiography (TEE) probe ([0049[ wherein “The ultrasound image can be generated from a single transducer, e.g., a transesophageal echocardiogram (TEE) transducer”; see also [0023] wherein “the ultrasound imaging probe can be controlled … robotically using a known position from the shape sensing catheter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging method and the positioning process, as taught by Rothberg and modified by others under Claims 11, to control the position of a transesophageal echocardiography (TEE) probe, like taught by Hall, in order to expand the application of the disclosed positioning method to similar imaging operations.
Regarding Claim 29, with regard to the claim limitations and the obviousness reasoning, see similar rejections/reasoning under Claim 19.

Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as obvious over Rothberg (US 2017/0360403 A1), in view of Mine (US 2017/0252002 A1), and further in view of Widenhouse (US 20180049820 A1).
Regarding Claim 10, Rothberg further discloses wherein the imaging device is a transthoracic echocardiography (TTE) probe (Fig. 1 shows a TTE probe on the chest of a subject; see also [0072] wherein “an anatomical feature selected from the group consisting of: a heart ventricle, a heart valve, a heart septum, a heart papillary muscle, a heart atrium, an aorta, and a lung”), and the first motion control configuration (see the rejection under Claim 1).
However, Rothberg as modified by others under Claim 1 is silent as to one or more parameters corresponding to at least one of a linear velocity or an angular velocity for moving the imaging device.
Widenhouse teaches one or more parameters corresponding to at least one of a linear velocity or an angular velocity for moving the imaging device ([0006] wherein “the control system can control either an orientation or movement property (e.g., velocity) of at least one robotic arm, tool assembly, and/or end effector”; [0076] wherein “the velocity of the robotic arm can be determined based on an angular velocity of the motor controlling the velocity or movement of the robotic arm.”; [0053] wherein “The end effector … can include any of a variety of surgical tools, such as … an imaging device (e.g., an endoscope or ultrasound probe), or a combined device that includes a combination of two or more various tools”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging method and the positioning process, as taught by Rothberg and modified by others under Claims 1, to include motion control parameters such as an angular velocity, in order to enable the system to perform various movement functions to position the medical device/imaging system at the desired location.
Regarding Claim 20, Rothberg further discloses wherein the imaging device is a transthoracic echocardiography (TTE) probe (Fig. 1 shows a TTE probe on the chest of a subject; see also [0072] wherein “an anatomical feature selected from the group consisting of: a heart ventricle, a heart valve, a heart septum, a heart papillary muscle, a heart atrium, an aorta, and a lung”), and the first motion control configuration (see the rejection under Claim 11).
However, Rothberg as modified by others under Claim 11 is silent as to one or more parameters corresponding to at least one of a linear velocity or an angular velocity for moving the imaging device.
Widenhouse teaches one or more parameters corresponding to at least one of a linear velocity or an angular velocity for moving the imaging device ([0006] wherein “the control system can control either an orientation or movement property (e.g., velocity) of at least one robotic arm, tool assembly, and/or end effector”; [0076] wherein “the velocity of the robotic arm can be determined based on an angular velocity of the motor controlling the velocity or movement of the robotic arm.”; [0053] wherein “The end effector … can include any of a variety of surgical tools, such as … an imaging device (e.g., an endoscope or ultrasound probe), or a combined device that includes a combination of two or more various tools”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging method and the positioning process, as taught by Rothberg and modified by others under Claim 11, to include motion control parameters such as an angular velocity, in order to enable the system to perform various movement functions to position the medical device/imaging system at the desired location.
Regarding Claim 30, with regard to the claim limitations and the obviousness reasoning, see similar rejections/reasoning under Claim 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 (dependent on Claim 1) of copending Application No. 16/979,613 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 11, and 21 are anticipated by Claim 12 of copending Application No. 16/979,613 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1, Claim 12 (dependent on Claim 1) of the reference application discloses A method of automated medical examination, comprising: receiving, from an imaging device, a first image representative of a subject's body while the imaging device is positioned at a first imaging position with respect to the subject's body (Claim 1, Lines 3-5)
determining a first motion control configuration for repositioning the imaging device from the first imaging position to a second imaging position based on a first predictive network, the first image, and a target image view including a clinical property (Claim 1, Lines 6-14); and 
repositioning, by a robotic system coupled to the imaging device, the imaging device to the second imaging position based on the first motion control configuration (Claim 12).
Regarding Claim 11, Claim 12 (dependent on Claim 1) of the reference application discloses An automated medical examination system, comprising: a communication device (Claim 1, Line 2) in communication with an imaging device and configured to receive a first image representative of a subject's body while the imaging device is positioned at a first imaging position with respect to the subject's body (Claim 1, Lines 3-5); 
a processor (Claim 1, Line 8) in communication with the communication device and configured to determine a first motion control configuration for repositioning the imaging device from the first imaging position to a second imaging position based on a first predictive network, the first image, and a target image view including a clinical property(Claim 1, Lines 6-14);  and 
a robotic system in communication with the communication device and coupled to the imaging device, the robotic system configured to reposition the imaging device to the second imaging position based on the first motion control configuration (Claim 12).
Regarding Claim 21, Claim 12 (dependent on Claim 1) of the reference application discloses A tangible non-transitory computer-readable medium that stores instructions for controlling automated medical examination system (Claim 1, Lines 12-14; see also Claim 1, Lines 1-11 regarding medical system), the automated medical examination system comprising: 
a communication device in communication with an imaging device (Claim 1, Lines 2-5) and configured to receive a first image representative of a subject's body while the imaging device is positioned at a first imaging position with respect to the subject's body (Claim 1, Lines 2-5); 
a processor in communication with the communication device (Claim 1, Line 8); and 
a robotic system in communication with the communication device and coupled to the imaging device, the robotic system being configured to reposition the imaging device to a second imaging position based on a first motion control configuration (Claim 12; see generally Claim 1), wherein the instructions, when executed by the processor, cause the processor to: determine the first motion control configuration for repositioning the imaging device from the first imaging position to the second imaging position based on a first predictive network, the first image, and a target image view including a clinical property (Claim 1, Lines 12-14; Claim 1, Lines 8-14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abolmaesumi (US 11129591 B2) discloses a computer-implemented system for facilitating echocardiographic image analysis. Buras (US 10636323 B2) discloses a medical guidance system providing real-time, three-dimensional augmented reality feedback guidance to a novice user of medical equipment having limited medical training, to achieve improved diagnostic or treatment outcomes. Georgescu (US 20160174902 A1) discloses a method and system for anatomical object detection using marginal space deep neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                       /KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793